Title: To George Washington from William Livingston, 26 January 1778
From: Livingston, William
To: Washington, George



Sir
Morris Town [N.J.] 26 January 1778.

I am honoured with two Letters from your Excellency, both of the 20th Instant.
I observe that your Excellency calls Collo. Ellis, General which I mention, least having occasion to write to him, you might make the same Mistake—Collo. Ellis superceded General Newcomb in the Command, but not in the Commission!
I am far from blaming your Excellency for any measures that have been taken with respect to Mr Troup; but I think that as he was not finally tried by the military, Mr Boudinot ought to have delivered him up to the civil Authority of this State. What Man of Sense who knew him could make any Dependance upon the Oath of such a Villain?
I am obliged to your Excellency for your kind wishes for my preservation against the Machinations of our Enemies. I hope we are both under the Guardianship of a Protector who will not suffer us to fall a sacrifice to their insidious Designs—Since I wrote you last, I have detected them in offering a Bribe to assassinate me.
John & Baker Hendricks, & John Meeker are bound in Recognizance to appear at the next Court of Oyer & Terminer for the County of Essex. As they are not committed, they are not charged with any thing in particular, but will be tried for whatever shall then appear against them. The truth is, the popular clamour was so loud against

them, that the Council of Safety could neither in Prudence nor Justice refrain from causing them to be apprehended. It appear’d upon their Examination that they had really been employed as Spies; & that there was the greatest reason to think they had faithfully discharged their Trust. It also appeared that they had carried to the Enemy greater Quantities of Provision, than were necessary to disguise their design in going to the Island. To favour them therefore as much as possible on the one hand in Consideration of their being employed by the military; & to allay on the other hand the public Resentment against them, which was excited by Acts, abstractedly considered, highly criminal, the Council thought it most adviseable to adopt the above measure, with which they appeared perfectly satisfied; & considered as conducive to their personal Security against the Indignation of the Populace—The Matter standing thus, I find myself unhappy in not being able to oblige your Excellency in putting a Stop to the Prosecution. There is no Power in this State to grant a nola Prosequi; nor any Authority to pardon till after Conviction: But what can be done to gratify your Inclination, shall most chearfully be done, which is to interest myself in their Pardon, in case they should be convicted for any thing done in Consequence of the Passports you mention. Upon this Sir, you may therefore depend.
With one of the Forage masters who intends to make his Progress thro’ Bergan County for the purpose of purchasing grain, the Council have directed an active Magistrate to attend him to execute the Law throughout his march; & have ordered Major Goetschius commanding a Company of rangers in those parts, to attend the Magistrate, & enforce his warrants by the last, (& sometimes the first) reason of Kings. This I hope, if executed with Spirit, will be a convincing, I am confident it will be the only prevailing, reason, with the incorrigable, Tories of that County, who are daily supplying the Enemy, with wheat & some of them I am told at 3/ a Bushel hard money.
The British troops on Staten Island, make frequent Inquiries about what Number of ours will this Winter be stationed in this State.
As our assembly will meet the second Wednesday of Next Month; if your Excellency can suggest any hints respecting the Army, in which this State can promote the general Interest, consistent with the Duty it owes to itself, I shall take a particular Pleasure in recommending them to the House.
I have been particular to Lord Stirling concerning an Accident which has happened to Morss, since I directed M——to wait upon you, of which his Lrdship will acquaint you—I am with Great Respect your Excellency’s most obedt Servt

Wil: Livingston

